UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-PX REPORT ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07322 The Integrity Funds (Exact name of registrant as specified in charter) Address of Registrant: 1 Main Street North Minot, ND 58703 Name and Address of Agent for Service: Brent Wheeler, Mutual Fund Chief Compliance Officer Kevin Flagstad, Investment Adviser Chief Compliance Officer 1 Main Street North Minot, ND 58703 Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: July 1, 2015 through June 30, 2016 Williston Basin/Mid-North America Stock Fund (Classes A & C) TRIANGLE PETROLEUM CORP ISIN US89600B1026 Meeting Date 16-Jul-15 Ticker TPLM Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1 Elect Peter J. Hill Management For For For 1.2 Elect Roy A. Aneed Management For For For 1.3 Elect Gus D. Halas Management For For For 1.4 Elect Randal Matkaluk Management For Withhold Against 1.5 Elect Brian Minnehan Management For For For 1.6 Elect Jonathan Samuels Management For For For 2. Ratification of Auditor Management For For For SYNERGY RESOURCES CORP ISIN US87164P1030 Meeting Date 15-Dec-15 Ticker SYRG Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1 Elect Edward Holloway Management For For For 1.2 Elect William E. Scaff, Jr. Management For For For 1.3 Elect Lynn A. Peterson Management For For For 1.4 Elect Rick A. Wilber Management For For For 1.5 Elect Raymond E. McElhaney Management For Withhold Against 1.6 Elect Bill M. Conrad Management For Withhold Against 1.7 Elect George L. Seward Management For Withhold Against 1.8 Elect R.W. Noffsinger, III Management For For For 1.9 Elect Jack Aydin Management For For For 2. Ratification of Auditor Management For For For 3. 2015 Equity Incentive Plan Management For For For 4. Increase of Authorized Common Stock Management For Against Against 5. Advisory Vote on Executive Compensation Management For Against Against CAMERON INTERNATIONAL CORPORATION ISIN US2166401024 Meeting Date 17-Dec-15 Ticker CAM Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1. Merger Management For For For 2. Advisory Vote on Golden Parachutes Management For Against Against 3. Right to Adjourn Meeting Management For For For MONSANTO CO. ISIN US61166W1018 Meeting Date 29-Jan-16 Ticker MON 2 Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Gregory H. Boyce Management For For For 1B. Elect David L. Chicoine Management For For For 1C. Elect Janice L. Fields Management For For For 1D. Elect Hugh Grant Management For For For 1E. Elect Arthur H. Harper Management For For For 1F. Elect Laura K. Ipsen Management For For For 1G. Elect Marcos M. Lutz Management For For For 1H. Elect C. Steven McMillan Management For For For 1I. Elect Jon R. Moeller Management For For For 1J. Elect William U. Parfet Management For For For 1K. Elect George H. Poste Management For For For 1L. Elect Robert J. Stevens Management For For For 1M. Elect Patricia Verduin Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. Approval of Performance Goals Under the Annual Incentive Plan Management For For For 5. Shareholder Proposal Regarding Risks of Glyphosate Shareholder Against Against For 6. Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For 7. Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against HELMERICH & PAYNE, INC. ISIN US4234521015 Meeting Date 02-Mar-16 Ticker HP Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect William L. Armstrong Management For For For 1B. Elect Randy A. Foutch Management For For For 1C. Elect Hans Helmerich Management For For For 1D. Elect John W. Lindsay Management For For For 1E. Elect Paula Marshall Management For For For 1F. Elect Thomas A. Petrie Management For For For 1G. Elect Donald F. Robillard, Jr. Management For For For 1H. Elect Francis Rooney Management For For For 1I. Elect Edward B. Rust, Jr. Management For For For 1J. Elect John D. Zeglis Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. 2016 Omnibus Incentive Plan Management For For For 1A. Elect William L. Armstrong Management For For For 1B. Elect Randy A. Foutch Management For For For 1C. Elect Hans Helmerich Management For For For SCHLUMBERGER LTD. ISIN AN8068571086 Meeting Date 06-Apr-16 Ticker SLB Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Peter L.S. Currie Management For For For 1B. Elect V. Maureen Kempston Darkes Management For For For 1C. Elect Paal Kibsgaard Management For For For 1D. Elect Nikolay Kudryavtsev Management For For For 1E. Elect Michael E. Marks Management For Against Against 1F. Elect Indra K. Nooyi Management For For For 1G. Elect Lubna S. Olayan Management For For For 1H. Elect Leo Rafael Reif Management For For For 1I. Elect Tore I. Sandvold Management For Against Against 1J. Elect Henri Seydoux Management For For For 2. Advisory Vote on Executive Compensation Management For Against Against 3. Approval of Financials Statements/Dividends Management For For For 4. Ratification of Auditor Management For For For 5. Amendments to Articles of Incorporation Management For For For 6. Ratification of Board Size Management For For For 7. Amendment to the French Sub Plan Under the 2010 Omnibus Stock Incentive Plan Management For For For 3 CANADIAN PACIFIC RAILWAY LTD ISIN CA13645T1003 Meeting Date 20-Apr-16 Ticker CP Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 01 Appointment of Auditor Management For For For 02 Advisory Vote on Executive Compensation Management For Against Against 03 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For 4.1 Elect William A. Ackman Management For For For 4.2 Elect John Baird Management For For For 4.3 Elect Isabelle Courville Management For For For 4.4 Elect Keith E. Creel Management For For For 4.5 Elect E. Hunter Harrison Management For For For 4.6 Elect Rebecca MacDonald Management For For For 4.7 Elect Anthony R. Melman Management For For For 4.8 Elect Matthew H. Paull Management For For For 4.9 Elect Andrew F. Reardon Management For For For 05 Approval of Section 162(m) Incentive Plan Management For For For SPECTRA ENERGY CORP ISIN US8475601097 Meeting Date 26-Apr-16 Ticker SE Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Gregory L. Ebel Management For For For 1B. Elect F. Anthony Comper Management For For For 1C. Elect Austin A. Adams Management For For For 1D. Elect Joseph Alvarado Management For For For 1E. Elect Pamela L. Carter Management For For For 1F. Elect Clarence P. Cazalot, Jr. Management For For For 1G. Elect Peter B. Hamilton Management For For For 1H. Elect Miranda C. Hubbs Management For For For 1I. Elect Michael McShane Management For For For 1J. Elect Michael G. Morris Management For For For 1K. Elect Michael E.J. Phelps Management For For For 2. Ratification of Auditor Management For For For 3. Amendment to the 2007 Long-Term Incentive Plan Management For For For 4. Amendment to the Executive Short-Term Incentive Plan Management For For For 5. Advisory Vote on Executive Compensation Management For For For 6. Shareholder Proposal Regarding Political Contributions and Expenditures Report Shareholder Against Against For 7. Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For 4 MDU RESOURCES GROUP INC. ISIN US5526905055 Meeting Date 26-Apr-16 Ticker MDU Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Thomas Everist Management For For For 1B. Elect Karen B. Fagg Management For For For 1C. Elect David L. Goodin Management For For For 1D. Elect Mark A. Hellerstein Management For For For 1E. Elect A. Bart Holaday Management For For For 1F. Elect Dennis W. Johnson Management For For For 1G. Elect William E. McCracken Management For For For 1H. Elect Patricia L. Moss Management For For For 1I. Elect Harry J. Pearce Management For For For 1J. Elect John K. Wilson Management For For For 2. Approval of the Long-Term Performance-Based Incentive Plan Management For For For 3. Ratification of Auditor Management For For For 4. Advisory Vote on Executive Compensation Management For Against Against RPC, INC. ISIN US7496601060 Meeting Date 26-Apr-16 Ticker RES Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1 Elect Linda H. Graham Management For For For 1.2 Elect Bill J. Dismuke Management For For For 1.3 Elect James A. Lane, Jr. Management Withhold Withhold N/A 2. Ratification of Auditor Management For For For 3. Re-Approval of the Performance-Based Incentive Cash Compensation Plan Management For For For ARCHROCK INC ISIN US30225X1037 Meeting Date 27-Apr-16 Ticker AROC Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1 Elect Ann-Marie N. Ainsworth Management For For For 1.2 Elect Wendell R Brooks Management For For For 1.3 Elect D. Bradley Childers Management For For For 1.4 Elect Gordon T. Hall Management For For For 1.5 Elect Frances Powell Hawes Management For For For 1.6 Elect J.W.G. Honeybourne Management For For For 1.7 Elect James H. Lytal Management For For For 1.8 Elect Mark A. McCollum Management For For For 2. Ratification of Auditor Management For For For 3. Amendment to the 2013 Stock Incentive Plan Management For For For 4. Advisory Vote on Executive Compensation Management For For For 5 EXTERRAN CORP ISIN Meeting Date 28-Apr-16 Ticker EXTN Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1 Elect William M. Goodyear Management For For For 1.2 Elect James C. Gouin Management For For For 1.3 Elect John P. Ryan Management For For For 1.4 Elect Christopher T. Seaver Management For For For 1.5 Elect Mark R. Sotir Management For For For 1.6 Elect Richard R. Stewart Management For For For 1.7 Elect Andrew J. Way Management For For For 1.8 Elect Ieda Gomes Yell Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For TRANSCANADA CORP. ISIN CA89353D8750 Meeting Date 29-Apr-16 Ticker TRP Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1 Elect Kevin E. Benson Management For For For 1.2 Elect Derek H. Burney Management For For For 1.3 Elect Russell K. Girling Management For For For 1.4 Elect S. Barry Jackson Management For For For 1.5 Elect John E. Lowe Management For For For 1.6 Elect Paula Rosput Reynolds Management For For For 1.7 Elect John Richels Management For For For 1.8 Elect Mary Pat Salomone Management For For For 1.9 Elect Indira V. Samarasekera Management For For For 1.10 Elect D. Michael G. Stewart Management For For For 1.11 Elect Siim A. Vanaselja Management For For For 1.12 Elect Richard E. Waugh Management For For For 02 Appointment of Auditor and Authority to Set Fees Management For For For 03 Advisory Vote on Executive Compensation Management For For For 04 Amendment to the Stock Option Plan Management For For For 05 Shareholder Rights Plan Renewal Management For For For TESORO CORP. ISIN US8816094085 Meeting Date 03-May-16 Ticker TSO Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Rodney F. Chase Management For For For 1B. Elect Edward G. Galante Management For For For 1C. Elect Gregory J. Goff Management For For For 1D. Elect Robert W. Goldman Management For For For 1E. Elect David Lilley Management For For For 1F. Elect Mary Pat McCarthy Management For For For 1G. Elect Jim W. Nokes Management For For For 1H. Elect Susan Tomasky Management For For For 1I. Elect Michael E. Wiley Management For For For 1J. Elect Patrick Y. Yang Management For For For 2. Advisory Vote on Executive Compensation Management For For For 3. Ratification of Auditor Management For For For 4. Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For 6 PHILLIPS 66 ISIN US7185461040 Meeting Date 04-May-16 Ticker PSX Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Greg C. Garland Management For For For 1B. Elect John E. Lowe Management For Against Against 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. Repeal of Classified Board Management For For For U.S.
